DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.    
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,728,545. Although the claims at issue are not identical, they are the claims in the application are broader than the one in the Patent. For example, U.S. Patent No. 10,728,545 claims:

U.S. Patent No. 10,728,545
Instant Application 16/901078
1. A method comprising: 
1. A method comprising: 
determining a plurality of based-on-a-number-of-bits instantaneous values of complexity, each of the based-on-the-number-of-bits instantaneous values of complexity being determined based on an average quantization of a respective one of a plurality of video pictures and the number of bits for the respective one of the plurality of video pictures, the average quantization of the respective one of the plurality of video pictures and the number of bits for the respective one of the plurality of video pictures being inversely related; 

determining a plurality of instantaneous values of complexity, each of the instantaneous values of complexity being determined based on an average quantization of a respective one of a plurality of video pictures and the number of bits for the respective one of the plurality of video pictures, the average quantization of the respective one of the plurality of video pictures and the number of bits for the respective one of the plurality of video pictures being inversely related;

determining a first based-on-the-number-of-bits weighted average of the based-on-the-number-of-bits instantaneous values of complexity based on a first weight over a first complexity duration, wherein the first weight decreases when there is an increase in the first complexity duration; 

determining a first weighted average of the instantaneous values of complexity based on a first weight over a first complexity duration, wherein the first weight decreases when there is an increase in the first complexity duration; 

determining a second based-on-the-number-of-bits weighted average of the based-on-





comparing the first weighted average to the second weighted average to determine a change in complexity of the plurality of video pictures; 

adjusting a system state based on the based-on-the-number-of-bits change in complexity, wherein adjusting the system state comprises: 

adjusting a system state based on the change in complexity, wherein adjusting the system state comprises: 

operating in a high complexity state in response to determining a based-on-the-number-of-bits an-increase in complexity of the video pictures; and 

operating in a high complexity state in response to determining an increase in complexity of the video pictures; and 

operating in a low compensating state in response to determining a based-on-the-number-of-bits decrease in complexity of the video pictures; and 

operating in a low compensating state in response to determining a decrease in complexity of the video pictures; and 



adjusting a bit rate for encoding a first video picture based on the change in complexity, wherein adjusting the bit rate comprises: 

increasing the bit rate according to a sensitivity factor in response to determining a based-on-the-number-of-bits increase in complexity of the video pictures, wherein the sensitivity factor controls a rate of change to the bit rate; and 

increasing the bit rate according to a sensitivity factor in response to determining a bits increase in complexity of the video pictures, wherein the sensitivity factor controls a rate of change to the bit rate; and 

decreasing the bit rate according to the sensitivity factor in response to determining a based-on-the-number-of-bits decrease in complexity of the video pictures.

decreasing the bit rate according to the sensitivity factor in response to determining a decrease in complexity of the video pictures.




U.S. Patent No. 10,728,545
Instant Application 16/901078
2. The method of claim 1, further comprising: 

2. The method of claim 1, further comprising: 

determining a local complexity associated with the video picture, wherein the local complexity is determined over a first complexity duration and corresponds to a complexity associated with at least one of one or more video 





determining a global complexity associated with the video picture, wherein the global complexity is determined over a second complexity duration and corresponds to a complexity associated with at least one of a plurality of video pictures preceding the video picture and a plurality of video pictures succeeding the video picture; and 

comparing the local complexity and the global complexity based on a predetermined criterion for determining the based-on-the-number-of-bits change in complexity of the video picture.

comparing the local complexity and the global complexity based on a predetermined criterion for determining the change in complexity of the video picture.



U.S. Patent No. 10,728,545
Instant Application 16/901078
3. The method of claim 2, wherein the first complexity duration is smaller than the second complexity duration.

3. The method of claim 2, wherein the first complexity duration is smaller than the second complexity duration.



U.S. Patent No. 10,728,545
Instant Application 16/901078


4. The method of claim 2, wherein determining the local complexity comprises: 

determining a first weight factor corresponding to the local complexity based on the first complexity duration, wherein the first weight factor defines an extent of contribution of complexity of each of the one or more video pictures preceding the video picture and one or more video pictures succeeding the video picture to the local complexity.

determining a first weight factor corresponding to the local complexity based on the first complexity duration, wherein the first weight factor defines an extent of contribution of complexity of each of the one or more video pictures preceding the video picture and one or more video pictures succeeding the video picture to the local complexity.




U.S. Patent No. 10,728,545
Instant Application 16/901078
5. The method of claim 2, wherein determining the global complexity comprises: 

5. The method of claim 2, wherein determining the global complexity comprises: 

determining a second weight factor corresponding to the global complexity based on the second complexity duration, wherein the second weight factor defines an extent of contribution of complexity of at least one of each of the plurality of video pictures preceding the video picture and each of the plurality of video pictures succeeding the video picture to the global complexity.

determining a second weight factor corresponding to the global complexity based on the second complexity duration, wherein the second weight factor defines an extent of contribution of complexity of at least one of each of the plurality of video pictures preceding the video picture and each of the plurality of video pictures succeeding the video picture to the global complexity.



U.S. Patent No. 10,728,545
Instant Application 16/901078
6. The method of claim 1, wherein the bit rate is increased above a predetermined target bit rate in proportion to the based-on-the-number-of-bits increase in complexity for adjusting the bit rate.

6. The method of claim 1, wherein the bit rate is increased above a predetermined target bit rate in proportion to the increase in complexity for adjusting the bit rate.




U.S. Patent No. 10,728,545
Instant Application 16/901078
7. The method of claim 1, wherein the bit rate is decreased below a predetermined target bit rate in proportion to the based-on-the-number-of-bits decrease in complexity for adjusting the bit rate.

7. The method of claim 1, wherein the bit rate is decreased below a predetermined target bit rate in proportion to the decrease in complexity for adjusting the bit rate.




U.S. Patent No. 10,728,545
Instant Application 16/901078
8. The method of claim 1, wherein a utilization of the additional bits during the corresponding increase in the bit rate is compensated by decreasing the bit rate upon determining a based-on-the-number-of-bits decrease in complexity of a subsequent video picture.

8. The method of claim 1, wherein a utilization of the additional bits during the corresponding increase in the bit rate is compensated by decreasing the bit rate upon determining a decrease in complexity of a subsequent video picture.





Instant Application 16/901078
9. The method of claim 8, wherein the bit rate is decreased for a duration until all the additional bits consumed during the increase of the bit rate is compensated.

9. The method of claim 8, wherein the bit rate is decreased for a duration until all the additional bits consumed during the increase of the bit rate is compensated.




U.S. Patent No. 10,728,545
Instant Application 16/901078
10. The method of claim 1, wherein a saving of bits during the corresponding decrease in the bit rate is compensated by increasing the bit rate upon determining a based-on-the-number-of-bits increase in complexity of a subsequent video picture.

10. The method of claim 1, wherein a saving of bits during the corresponding decrease in the bit rate is compensated by increasing the bit rate upon determining an increase in complexity of a subsequent video picture.




U.S. Patent No. 10,728,545
Instant Application 16/901078
11. The method of claim 1, wherein determining the based-on-the-number-of-bits change in complexity comprises: 

11. The method of claim 1, wherein determining the change in complexity comprises: 

sampling video data associated with the video sequence at a predetermined rate; and 

sampling video data associated with the video sequence at a predetermined rate; and 



determining the change in complexity of one or more video pictures associated with the sampled video data relative to one or more video pictures associated with previously sampled video data based on a predetermined weight factor for a predetermined complexity duration.




U.S. Patent No. 10,728,545
Instant Application 16/901078
12. The method of claim 11, wherein the complexity corresponds to an instantaneously determined complexity of the sampled video data.

12. The method of claim 11, wherein the complexity corresponds to an instantaneously determined complexity of the sampled video data.




U.S. Patent No. 10,728,545
Instant Application 16/901078
13. The method of claim 11, wherein the complexity corresponds to an average value of complexity of a plurality of video pictures and the sampled video data, wherein the plurality of video pictures comprise video pictures preceding the sampled video data and succeeding a previously sampled video data.

13. The method of claim 11, wherein the complexity corresponds to an average value of complexity of a plurality of video pictures and the sampled video data, wherein the plurality of video pictures comprise video pictures preceding the sampled video data and succeeding a previously sampled video data.



Response to Arguments
Applicant's arguments filed 4/28/21 have been fully considered but they are not persuasive.
Applicant requests withdrawal of the statutory double patenting rejection in the previous office action in view of the current amendments. 
However, although the statutory double patenting rejections were overcome, the claims remain unpatentable because the claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,728,545 because the claims in the application are broader than the one in the Patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al., US 2005/0105815 A1, discloses video encoding using variable bit rates
Zhou et al., US 2007/0177665 A1, discloses a picture layer rate control for video encoding 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485